Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on October 26, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: One of the more interesting references discovered from the search of the U. S. examiner is US 2020/0122078 A1.  The abstract and the figure printed on the face of this US 2020/0122078 A1 describes a photo-catalytic reactor useful for abating the presence of at least VOC out of the air present in an aircraft cabin.  The photo-catalytic reactor is characterized by providing a plurality of baffles and catalytic filter elements w/in this reactor.  Paragraph number 22 in this US 2020/0122078 A1 explains that the baffles ensure maximum illumination of the filter modules for an optimum photo-catalytic effect.  However, (at a minimum), this US 2020/0122078 A1 does not teach or suggest the Applicants’ claimed provision of a differential pressure buffer and/or the step of reducing the differential pressure of a semiconductor process gas (as embraced in the scope of all of the Applicants’ independent claims).  Hence, all of the Applicants’ independent claims (as well as the claims that are directly or indirectly dependent thereon) have been allowed over the teachings provided in this US 2020/0122078 A1.
The search of the U. S. examiner also produced US 2016/0136574 A1.  This US 2016/0136574 A1 describes a reactor into which chlorine dioxide reagent is sprayed, released or propelled into its interior for the purposes of abating pollutants (to include sulfur oxides, nitrogen oxides, etc.) out of a gas that is passed there-through (please also note at least the abstract and also paragraph number 100 in this US 2016/0136574 A1).  One of the more relevant aspects of the invention described in this US 2016/0136574 A1 are the provision of “turbulence-inducing devices” w/in the interior of the reactor (please also note at least paragraph number 37 in this US 2016/0136574 A1), such as the provision of “blades” in a fan configuration (please also note at least paragraph number 43 in this US 2016/0136574 A1 reference).  Also, paragraph number 101 in this US 2016/0136574 A1 submits the interesting disclosure that a “cone” may also be provided in the interior of the reactor for the purposes of evenly dispersing the material (i. e. reagent) emitted from the nozzles.  However, (at a minimum), this US 2016/0136574 A1 does not teach or suggest the Applicants’ claimed provision of a differential pressure buffer and/or the step of reducing the differential pressure of a semiconductor process gas (as embraced in the scope of all of the Applicants’ independent claims).  Hence, all of the Applicants’ independent claims (as well as the claims that are directly or indirectly dependent thereon) have been allowed over the teachings provided in this US 2016/0136574 A1 reference.
In conclusion, all of the Applicants’ independent claims (as well as the claims that are directly or indirectly dependent thereon) have been allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736